In the Supreme Court of Georgia



                                          Decided: June 6, 2016


 S15G1184. BARKING HOUND VILLAGE, LLC., et al. v. MONYAK, et
                          al.


      THOMPSON, Chief Justice.

      The subject matter of this case is near and dear to the heart of many a

Georgian in that it involves the untimely death of a beloved family pet and

concerns the proper measure of damages available to the owners of an animal

injured or killed through the negligence of others. Observing that pet dogs are

considered personal property under Georgia law, but finding that not all dogs

have an actual commercial or market value, the Court of Appeals held that

where the actual market value of the animal is non-existent or nominal, the

appropriate measure of damages would be the actual value of the dog to its

owners. See Barking Hound Village, LLC v. Monyak, 331 Ga. App. 811, 813-

814 (771 SE2d 469) (2015). The Court of Appeals concluded that the actual

value of the animal could be demonstrated by reasonable veterinary and other

expenses incurred by its owners in treating its injuries, as well as by other
economic factors, but held that evidence of non-economic factors demonstrating

the dog’s intrinsic value to its owners would not be admissible. Id.

      This Court granted certiorari to consider whether the Court of Appeals

erred in holding that the proper measure of damages for the loss of a pet dog is

the actual value of the dog to its owners rather than the dog’s fair market value.

Because we find that long-standing Georgia precedent provides that the damages

recoverable by the owners of an animal negligently killed by another include

both the animal’s fair market value at the time of the loss plus interest, and, in

addition, any medical and other expenses reasonably incurred in treating the

animal, we affirm in part and reverse in part the Court of Appeals’ decision.

      The damages at issue in this case arise from the death of a mixed-breed

dachshund owned by Robert and Elizabeth Monyak. In 2012, the Monyaks

boarded Lola, their 8 ½ -year old dachshund mix, for ten days at a kennel owned

by Barking Hound Village, LLC (“BHV”) and managed by William Furman.

Along with Lola, the Monyaks boarded their 13-year old mixed-breed Labrador

retriever, Callie, who had been prescribed an anti-inflammatory drug for arthritis

pain – medication which the Monyaks gave to kennel personnel with directions

that it be administered to Callie. Three days after picking up their dogs from

                                        2
BHV, Lola was diagnosed with acute renal failure. Despite receiving extensive

veterinary care over a nine-month period, including kidney dialysis treatment,

Lola died in March 2013.

      The Monyaks sued BHV and Furman for damages alleging that while

boarded at the kennel Lola was administered toxic doses of the medication

prescribed for Callie, a much larger dog. The Monyaks asserted various claims

of negligence against BHV and Furman, and sought compensatory damages,

including over $67,000 in veterinary and other expenses incurred in treating

Lola. In addition, alleging fraud and deceit on the part of the defendants, the

Monyaks sought litigation expenses and punitive damages.

      BHV and Furman moved for summary judgment on all the Monyaks’

claims asserting that the measure of damages for the death of a dog was capped

at the dog’s fair market value and that, in this case, the Monyaks failed to prove

Lola had any market value, thus their claims were barred as a matter of law.

Alternatively, the defendants sought partial summary judgment on the Monyaks’

claims for punitive damages and fraud.

      In its order denying summary judgment to the defendants except as to the

Monyaks’ fraud claim which the court found duplicative of their negligence and

                                        3
punitive damages claims, the trial court held the Monyaks would be permitted

to present evidence of the actual value of the dog to them, as demonstrated by

reasonable veterinary and other expenses incurred in her treatment, as well as

evidence of non-economic factors demonstrating the dog’s intrinsic value.

Further, the trial court found sufficient evidence existed to create a jury issue on

the Monyaks’ claim for punitive damages pursuant to OCGA § 51-12-5.1 (b).1

The Court of Appeals granted the defendants’ application for interlocutory

review, and the Monyaks cross-appealed challenging the trial court’s grant of

partial summary judgment with respect to their fraud claim.

       On appeal, the Court of Appeals affirmed the trial court’s ruling rejecting

a market value cap on damages. See Monyak, 331 Ga. App. at 814. Finding

the evidence showed Lola had little or no market value,2 the Court of Appeals


       1
          This statute allows for an award of punitive damages in tort actions where the defendant’s
actions show “willful misconduct, malice, fraud, wantonness, oppression, or that entire want of care
which would raise the presumption of conscious indifference to consequences.” Here, the record
includes evidence that the defendants became aware during the dog’s boarding stay that Lola had
wrongfully been administered Callie’s medication and, instead of notifying the Monyaks and/or
seeking prompt veterinary care for the dog, attempted to hide the error, thus allegedly exacerbating
the harm to Lola. Also included is evidence of multiple prior incidents involving errors in the
administration of medication to dogs at BHV and Furman’s personal knowledge of prior incidents.
       2
        Evidence in the record showed that the Monyaks adopted Lola from a rescue center when
she was about two years old, there was no purchase price for the dog, she was not a pure breed or
a show dog, she had never generated any revenue, and that at the time she was boarded at the kennel,
her market value to the public at large was non-existent or nominal.

                                                 4
observed that “[w]here the absence of a market value is shown, ‘the measure of

damages . . . is the actual value to the owner.’” Id. at 813, quoting Cherry v.

McCutchen, 65 Ga. App. 301, 304 (16 SE2d 167) (1941). Noting, however,

that, in Cherry, no recovery was allowed for the sentimental value of the object

to the owner, the Court of Appeals concluded that damages for the intrinsic

value of the dog to the Monyaks were not recoverable. Monyak, 331 Ga. App.

at 815. Finally, the Court of Appeals affirmed the trial court’s grant of partial

summary judgment on the Monyaks’ fraud claim, albeit on different grounds

than the trial court.3

       BHV and Furman contend that the Court of Appeals erred in holding that

an actual value to owner standard of damages was appropriate in this case, rather

than the fair market value standard of damages generally applicable in actions

for the negligent injury to, or loss of, personal property. They assert that under

the fair market value standard a plaintiff is prevented from recovering an amount

of damages against a tortfeasor greater than the fair market value of the property

prior to its impairment, and thus argue that the entire amount of damages


       3
          We note that the Court of Appeals’ opinion does not address the trial court’s denial of
partial summary judgment on the Monyaks’ punitive damages claim. Accordingly, this claim
remains pending below.

                                               5
recoverable by the Monyaks cannot exceed the fair market value of their dog.

Moreover, BHV and Furman claim that Georgia case law specifically limits the

recovery of animal treatment expenses to an animal’s pre-injury fair market

value, citing Atlanta & West Point R. Co. v. Hudson, 62 Ga. 679, 683 (2) (1879)

and Southern Ry. Co. v. Stearnes, 8 Ga. App. 111 (68 S.E. 623) (1910).

      The Monyaks, on the other hand, contend the Court of Appeals correctly

rejected a market value cap on damages, arguing that to limit damages for the

loss of a family pet to market value would not only be unjust, but would go

against both Georgia precedent and the weight of authority from other

jurisdictions. Although agreeing with the Court of Appeals that an actual value

to owner standard is the appropriate measure of damages in this case, the

Monyaks ask this Court to clarify that evidence of non-economic factors, though

inadmissible for proving the dog’s intrinsic value, would be admissible for other

purposes, such as proving the reasonableness of their decision to incur

significant expenses in an effort to save the life of their pet.

      1. The parties agree, and Georgia law clearly provides, that a pet dog has

value and is considered the personal property of its owner. See Columbus R. R.

Co. v. Woolfolk, 128 Ga. 631, 633 (58 S.E. 152) (1907). See also Wilcox v.


                                         6
State, 101 Ga. 563, 565 (28 S.E. 981) (1897) (finding Georgia law pertaining to

domestic animals applicable to dogs); Graham v. Smith, 100 Ga. 434, 436 (100
S.E. 225) (1897) (holding that the owner of a dog has a property right in the

animal sufficient to sustain an action for trover). As a result, the owner of a dog

may maintain an action against anyone who wantonly, maliciously,

intentionally, or negligently injures or kills it. See Woolfolk, 128 Ga. at 634;

Vaughn v. Nelson, 5 Ga. App. 105, 108-109 (62 S.E. 708) (1908). See generally

Chalker v. Raley, 73 Ga. App. 415 (37 SE2d 160) (1946).

      2. Having established that dogs are personal property for which a suit for

damages will lie, we look to Georgia precedent in order to determine the

appropriate measure of damages recoverable by a dog’s owners in such actions.

In so doing, we find the Court of Appeals erred in deciding that application of

an actual value to owner standard was the appropriate measure of recoverable

damages, but additionally find that a cap on all damages based on application

of the fair market value standard as urged by defendants is likewise incorrect.

      Generally, in a suit to recover damages to personal property it is a well-

established principle that “a plaintiff cannot recover an amount of damages

against a tortfeasor greater than the fair market value of the property prior to


                                         7
impairment.” See MCI Communications Svcs. v. CMES, Inc., 291 Ga. 461,

463-464 (728 SE2d 649) (2012). However, over 120 years ago this Court

decided that such a limitation was not appropriate in negligence cases involving

the injury or death of an animal. See Telfair County v. Webb, 119 Ga. 916, 919

(47 S.E. 218) (1904); Atlanta Cotton-Seed Oil Mills v. Coffey, 80 Ga. 145, 150

(4 S.E. 759) (1887). Instead, this Court determined that where an animal is

negligently injured and subsequently dies as a result of those injuries, the proper

measure of damages recoverable by the animal’s owner includes not only the

full market value of the animal at the time of the loss plus interest, but also

expenses incurred by the owner in an effort to cure the animal. See Webb, 119
Ga. at 919; Coffey, 80 Ga. at 150.

      In Webb, a plaintiff whose horse was injured after stepping through rotted

wood on a county bridge sought damages from the county alleging that his mare

was so badly crippled that, after attempting at great trouble and expense to cure

her, he had disposed of her as being practically worthless. Webb, 119 Ga. at

917. Following a jury award for the plaintiff, the defendant appealed and,

granting a new trial based on the trial court’s failure to properly charge the jury

on negligence and proximate cause, this Court made the following observation


                                         8
with respect to the recovery of damages:

      Under the ruling in Atlanta & W.P.R. Co. v. Hudson, 62 Ga.679,
      approved Atlanta Cotton-Seed Oil Mills v. Coffey, 80 Ga. 150 . . .
      the plaintiff’s measure of damages, if he recovered, would include
      reasonable hire of the animal for the time during which she was
      temporarily disabled for service, as well as making good any
      diminution in her market value occasioned by the permanent effects
      of the injury; such amounts, however, not to exceed, in the
      aggregate, the market value of the animal, with interest thereon.
      Plaintiff would also be entitled to recover for any expenses
      incurred, during the time the mare was disabled for service, in
      keeping her and treating her injuries.

Id. at 919 (emphasis supplied). In a subsequent case with almost identical facts,

the Court of Appeals followed this Court’s instructions in Webb by allowing,

as a separate item of damages not limited by the value of the horse, the recovery

of expenses incurred in keeping and treating the animal during the period of its

disability. See Telfair County v. Clements, 1 Ga. App. 437, 440 (57 S.E. 1059)

(1907).

      BHV and Furman rely on the Court of Appeals’ later decision in Stearnes,

also a horse injury case, to argue that the expense of looking after and treating

an animal during its disability should not be considered a separate component

of damages, but instead is included in the aggregate amount limited by the

animal’s market value. See Stearnes, 8 Ga. App. at 111. A review of the


                                        9
opinion in Stearnes, however, reveals that the language supportive of this

argument is found only in dicta. Id. at 112. Further, to the extent this language

implies that the entire amount of damages recoverable for the tortious injury of

an animal cannot exceed the animal’s fair market value, the Stearnes opinion

clearly misstates both Webb and Coffey. Indeed, in Coffey, wherein the

plaintiff’s horse suffered severe burns to his hoofs and ankles after being

exposed to caustic chemicals on the defendant’s property and later died, this

Court explained that while the loss of hire of the horse would have been a

recoverable element of damages had the horse lived,

      where the personal property is lost or destroyed by the negligent
      acts of another . . . the [plaintiff] is entitled to recover the full value
      of the property lost or destroyed, according to the market rates
      current at the time of the loss, and interest on the same. He is also
      entitled to recover the expense of keeping the horse, medical
      attendance, medicines, and things of that sort; but he is not entitled
      to recover the hire during the sickness of the horse, in case the horse
      dies.

Coffey, 80 Ga. at 150.        (Emphasis supplied).        An important distinction

recognized in both these cases is that while a cap on the recovery of loss of use

damages exists for an injured animal, there is no such cap on the amount of

damages recoverable with respect to actual expenditures associated with the

animal’s treatment and recovery. See Webb, 119 Ga. at 918; Coffey, 80 Ga. at
                                          10
150. Thus, where the injured animal survives, its owner is entitled to receive

loss of hire and diminution in market value up to the full market value of the

animal in addition to the animal’s reasonable medical costs and treatment;

whereas, when the animal fails to recover, damages are limited to the market

value of the animal plus interest, as well as the reasonable costs expended on its

care and treatment. See Webb, 119 Ga. at 918; Coffey, 80 Ga. at 150.4

       In adopting a different measure of damages for use in tort cases involving

injury to animals, this Court relied on a prominent 19th century legal treatise on

negligence, see Coffey, 80 Ga. at 150, citing Sher. & R. Neg. §603 and notes,

in which the authors promoted such a distinction and articulated the rationale


       4
          This Court’s observation in MCI that “[t]he loss of use of damaged but repairable property
measured by the reasonable rental rate has its roots in cases involving injury to domestic animals
such as horses and mules,” in no way vitiates this Court’s holdings in Coffey and Webb or implies
that the general fair market value rule of damages now applies in tortious injury to animal cases. 291
Ga. at 463. Rather, in MCI, this Court simply refused to allow the plaintiff to recover loss of use
damages in addition to actual damages where it failed to prove monetary loss. It was in
acknowledging the distinction between actual damages and windfall damages that this Court in MCI
observed that

       [T]he maximum recovery for a repairable [property] including loss of use may not
       exceed value before the injury. [Cits.] This ceiling removes temptation for a party to
       seek to make a profit out of the unfortunate occurrence and at the same time makes
       him financially whole.

Id., quoting Firestone Tire & Rubber Co. v. Jackson Transp. Co., 126 Ga. App. 471, 478 (2) (191
SE2d 110) (1972). As in MCI, this language in Firestone was directed at the question of limitations
on the recovery of damages for loss of use, something not at issue in this case.


                                                 11
behind it, stating:

      [I]n cases of injury to animals . . . the plaintiff ought to recover for
      expenses reasonably incurred in efforts to cure them, in addition to
      the depreciation in their value, or to their whole value where they
      are finally lost. The law would be inhumane in its tendency if it
      should prescribe a different rule, even where the animal eventually
      dies, since it would then offer an inducement to the owner to
      neglect its suffering.

Shearman & Redfield, Negligence § 603, at 680-681 (2nd ed. 1870).

      By ensuring that property owners whose animals are negligently injured

by another are able to recoup reasonable expenses incurred in attempting to save

the animal, this Court’s decisions in Webb and Coffey are consistent with the

position taken by courts in a majority of states, including those which have

adopted an actual value to the owner measure of damages to determine a pet

dog’s worth, see Strickland v. Medlen, 397 S.W.3d 184, 193, n.58 (Tex. 2013)

(recognizing that “[w]hile actual value cannot include the owner’s ‘feelings,’.

. . it can include a range of other factors [such as] purchase price, reasonable

replacement costs . . . breeding potential . . . special training . . . veterinary

expenses related to the negligent injury, and so on”), as well as those which have

declined to do so, see Shera v. N.C. State Univ. Veterinary Teaching Hosp., 723

SE2d 352 (N.C. Ct. App. 2012) (awarding plaintiffs damages for the death of


                                        12
their 12-year old dog due to veterinary malpractice in the amount of $3,105.72,

which amount included reimbursement for the cost of the dog’s medical

treatment plus the replacement cost for a similar dog). Similarly, under the

Federal Tort Claims Act, a dog owner has been allowed to recover veterinary

expenses incurred in trying to save the life of a mixed-breed dog despite its

ultimate death. See Kaiser v. United States, 761 F. Supp. 150, 156 (D.D.C.

1991) (awarding $1,786 in incurred veterinary expenses for a mixed-breed pet

dog shot by a United States Capitol police officer).

      At the time this lawsuit was filed, the Monyaks’ injured dog was still alive

and the veterinary fees incurred were in the neighborhood of $10,000. The fact

that the dog’s treatment ultimately proved unsuccessful and the animal died nine

months later should not prevent the Monyaks from seeking compensatory

damages for the reasonable veterinary fees incurred in their attempt to save their

pet. Rather, we conclude, pursuant to long-established Georgia precedent, that

the proper measure of damages recoverable by the Monyaks for the negligent

injury and death of their dog includes both the dog’s fair market value plus

interest and any reasonable medical costs and other expenses they incurred in

treating the animal for its injuries.


                                        13
       3. While we are sympathetic to the concerns expressed by the parties and

others regarding the difficulties in establishing the fair market value of a family

pet,5 this Court long ago stated that, “[t]he value of [a] dog may be proved, as

that of any other property, by evidence that he was of a particular breed, and had

certain qualities, and by witnesses who knew the market value of such animal,

if any market value be shown.” Woolfolk, 128 Ga. at 635. Thus, in an action

for damages arising from the allegedly tortious killing of a dog belonging to a

12-year-old boy, testimony was provided regarding the dog’s breed and age,

how the boy acquired the dog, how long he owned the animal prior to its death,

and activities the boy did with the dog. See Chalker, 73 Ga. App. at 415.

Although the only evidence presented of the dog’s value was the boy’s

testimony that the dog was worth $100, the jury returned a verdict for the

plaintiff in the amount of $10 and the plaintiff appealed, arguing that the verdict

was contrary to the evidence. Id. Concluding that the jury was entitled to place

       5
         We note that amicus briefs have been filed in this case by numerous entities concerned with
the care and treatment of animals both in this State and nationwide. These groups include the
Georgia Veterinary Medical Association, American Veterinary Medical Association, American
Kennel Club, Cat Fanciers’ Association, Animal Health Institute, National Animal Interest Alliance,
American Pet Products Association, American Animal Hospital Association, Pet Industry Joint
Advisory Council and the Animal Legal Defense Fund. The primary issue addressed by amici,
however, is whether the law in Georgia should allow for the recovery of damages based on a pet’s
sentimental value to its owner, a position properly rejected by the Court of Appeals in this case and
not disputed by either party on appeal. See Division 4, infra.

                                                 14
a different value on the property than that testified to by the witnesses, the Court

of Appeals held that the jurors were authorized to consider the dog’s allegedly

vicious character and other qualities to reach their own conclusions regarding

the dog’s value. Id. at 418.6 See also Padilla v. Padilla, 282 Ga. 273, 275-276

(646 SE2d 672) (2007) (observing that, with respect to items of a common

nature, a plaintiff “need not offer any opinion evidence as to value . . . so long

as the evidence contains facts upon which the [fact-finder] may legitimately

exercise [its] own knowledge and ideas”).

       Georgia law provides that direct testimony regarding market value is

opinion evidence and a witness need not be an expert to testify as to an object’s

value so long as the witness has had an opportunity to form a reasoned opinion.

See OCGA § 24-7-701 (b)7; Schumpert v. Carter, 175 Ga. 860, 861 (166 S.E.
6
          In Chalker, the plaintiff alleged the defendant wantonly, intentionally, wilfully and
maliciously shot and killed the dog while it was tied in the boy’s backyard. The defendant, in
response, claimed justification, asserting the dog had recently bitten both him and his young son.
Id. While it appears undisputed the dog bit the defendant and his son, there was conflicting evidence
regarding the severity of the wounds and whether the animal had been provoked. Id. at 415-416.
       7
           This statute provides:

       Direct testimony as to market value is in the nature of opinion evidence. A witness
       need not be an expert or dealer in an article or property to testify as to its value if he
       or she has had an opportunity to form a reasoned opinion.

OCGA § 24-7-701 (b). We note that the Federal Rules of Evidence do not contain a provision
similar to OCGA § 24-7-701 (b). However, as this statutory provision in Georgia’s new evidence

                                                  15
436) (1932). Indeed, “[m]arket value is a question peculiarly for the jury, and

a jury is not required to accept even uncontradicted opinions as to market

value.” Childs v. Logan Motor Co., 103 Ga. App. 633, 639 (120 SE2d 138)

(1961). Instead, in determining the value of personal property in tort cases,

jurors “have the right to consider the nature of the property involved, together

with any other facts or circumstances properly within the knowledge of the jury

which throws light upon the question, and by their verdict, may fix either a

lower or higher value upon the property than that stated in the opinions and

estimates of the witnesses.” Hogan v. Olivera, 141 Ga. App. 399, 402-403 (233

SE2d 428) (1977) (finding award of $10,000 for water damage to plaintiff’s

real and personal property well within the range of estimated damages which

could be determined from the evidence). See also Wood v. Garner, 156 Ga.

App. 351, 352 (274 SE2d 737) (1980) (authorizing jury verdict placing value

of antique china several hundred dollars higher than testimony of expert).

       4. Although we find the Court of Appeals erred in applying an actual

value to owner measure of damages in this case, we find no error in that court’s



code is substantially similar to the pre-existing statute, former OCGA § 24-9-66, which it replaced,
we give OCGA § 24-7-701 (b) the same meaning as former OCGA § 24-9-66. See Bradshaw v.
State, 296 Ga. 650, 654 (769 SE2d 892) (2015).

                                                16
determination that Georgia precedent does not allow for the recovery of

damages based on the sentimental value of personal property to its owner. See

Monyak, 331 Ga. App. at 815 (“[D]amages for the intrinsic value of the dog are

not recoverable.”). Instead, we agree with those courts which have held that the

unique human-animal bond, while cherished, is beyond legal measure. See

Shera, 723 SE2d at 357 (“[T]he sentimental bond between a human and his or

her pet companion can neither be quantified in monetary terms or compensated

for under our current law.”); Strickland, 397 S.W.3d at 197-198 (refusing to

permit non-economic damages rooted in relational attachment).

      This does not mean, however, that all qualitative evidence regarding the

plaintiffs’ dog is inadmissible. As in Chalker, we see no reason why opinion

evidence, both qualitative and quantitative, of an animal’s particular attributes

– e.g., breed, age, training, temperament, and use – should be any less

admissible than similar evidence offered in describing the value of other types

of personal property. See Chalker, 73 Ga. App. at 417. See also Sun Ins. Co.

of New York v. League, 112 Ga. App. 625, 626 (145 SE2d 768) (1965) (noting

evidence indicative of the value of a car after a collision included photographs

of the car, itemized estimates of the cost of repairs and the testimony of


                                       17
automobile repairmen); Sapp v. Howe, 79 Ga. App. 1 (1) (52 SE2d 571) (1949)

(allowing as proof of its value evidence of a truck’s general condition, its use by

the plaintiff and state of repair, purchase price, length of time owned by the

plaintiff and the mileage he put on it). Compare Sammons v. Copeland, 85 Ga.

App. 318, 322 (69 SE2d 617) (1952) (holding that where record lacked

descriptive evidence of numerous items of personal property from which the

jury could draw an intelligent conclusion of value, the jury’s subsequent award

of damages was unauthorized). The key is ensuring that such evidence relates

to the value of the dog in a fair market, not the value of the dog solely to its

owner.

      5. As previously stated in Division 2 of this opinion, in addition to

recovering the fair market value of their deceased dog plus interest, the

Monyaks would be entitled to recover the reasonable veterinary and other

expenses they reasonably incurred in trying to save her. Whether the veterinary

costs and other expenses incurred by a pet owner in obtaining treatment for an

animal negligently injured by another are reasonable will depend on the facts of

each case. As observed by the Massachusetts Appeals Court in a case involving

tortious injury to a dog,


                                        18
      [a]mong the factors to be considered are the type of animal
      involved, the severity of its injuries, the purchase and/or
      replacement price of the animal, its age and special traits or skills,
      its income-earning potential, whether it was maintained as part of
      the owner’s household, the likelihood of success of the medical
      procedures employed, and whether the medical procedures involved
      are typical and customary to treat the injuries at issue.

Irwin v. Degtiarov, 8 NE3d 296, 301 (Mass. App. Ct. 2014).

      Of course, determining the reasonableness of medical treatment and the

reasonableness of its cost is a function for the factfinder and well within the

capability of jurors who routinely are asked to ascertain the appropriate value

of professional services in other types of cases. See Reserve Life Ins. Co. v.

Gay, 214 Ga. 2, 3 (102 SE2d 492) (1958) (holding jurors are not bound by

expert opinion to determine the value of legal services rendered, but may

exercise their own judgement on the subject, taking into consideration the nature

of the services, the time required to perform them, and all attending

circumstances); Georgia Ry. & Electric Co. v. Tompkins, 138 Ga. 596, 603 (75
S.E. 664) (1912) (allowing jurors to determine the reasonableness of a

physician’s bills in a personal injury case). The burden of establishing the

reasonableness of any medical treatment provided in light of the animal’s

injuries, condition and prognosis, as well as the reasonableness of the cost of


                                       19
that treatment considering factors such as the nature of the services rendered, the

time required to perform them, and all attending circumstances rests with the

animal’s owner. See City of Savannah v. Waldner, 49 Ga. 316, 324 (1873). See

generally Allen v. Spiker, 301 Ga. App. 893, 896 (689 SE2d 326) (2009).

      6. For the foregoing reasons, we reverse the Court of Appeals’ decision

in this case to the extent it holds that the proper measure of damages recoverable

in tort cases involving the negligent injury to or death of an animal is one based

on the actual value of the animal to its owner. We affirm, however, that portion

of the Court of Appeals’ decision holding that damages representing an animal’s

sentimental value to its owner are not recoverable, although we find that

descriptive evidence, both qualitative and quantitative, is admissible to establish

an animal’s attributes for determining its fair market value, as well as for

determining the reasonableness of an owner’s expenditures for veterinary

expenses. Accordingly, we remand this case to the Court of Appeals for further

proceedings consistent with this opinion.

      Judgment affirmed in part, reversed in part, and case remanded. All the

Justices concur.




                                        20